Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein detect a current level in the hierarchical set of items based on a user scrolling through the hierarchical set of items less than or equal to a threshold scroll rate, wherein a scroll rate is a rate or speed with which the user scrolls through a portion of the hierarchical set of items, the current level comprising at least one group of items; generate a contextual breadcrumb list representing a path from at least one parent node in the hierarchical set of items to the detected current level; and present the contextual breadcrumb list via at least one display device and in combination with all other claimed elements of independent claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID E CHOI/Primary Examiner, Art Unit 2174